Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on January 7, 2022.

The application has been amended as follows: 
	IN THE CLAIMS
	Claim 1, line 3, “a second ring capable of rotating concentrically relative to one another,” has been changed to read - -a second ring positioned concentrically with the first ring to define a radial space therebetween,- -.
	Claim 1, line 6, “in a radial space between the” has been changed to - -in the radial space between- -.
	Claim 1, line 9, “configured to abut” has been changed to - -abutting- -.
	Claim 1, line 13, “a second edge configured…,and wherein” has been changed to - -a second edge capable of abutting the row of radial rollers when centers of the first and second wire races are axially offset, and- -.

	Claim 3 has been canceled.
Claim 5, line 6, “a second ring capable of rotating concentrically relative to one another,” has been changed to read - -a second ring positioned concentrically with the first ring to define a radial space therebetween,- -.
	Claim 5, line 9, “in a radial space between the” has been changed to - -in the radial space between- -.
	Claim 6, line 3, “a second ring capable of rotating concentrically relative to one another,” has been changed to read - -a second ring positioned concentrically with the first ring to define a radial space therebetween,- -.
	Claim 6, line 6, “in a radial space between the” has been changed to - -in the radial space between- -.
Claim 9, line 3, “a second ring capable of rotating concentrically relative to one another,” has been changed to read - -a second ring positioned concentrically with the first ring to define a radial space therebetween,- -.
	Claim 9, line 6, “in a radial space between the” has been changed to - -in the radial space between- -.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combinations of a rolling bearing comprising a first ring, a second ring, wire races, a row of radial rollers, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656